                 Case 2:21-cv-00277-RSL Document 18 Filed 07/23/21 Page 1 of 3



 1

 2

 3                                                       THE HONORABLE ROBERT S. LASNIK
 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9                                              AT SEATTLE
10
      MARY FUNSTON,                                        CASE NO. 2:21-cv-00277-RSL
11
                         Plaintiff,
12                                                         STIPULATION AND ORDER
              v.                                           REGARDING DEFENDANTS’
13                                                         DEADLINE TO RESPOND TO THE
      SNOHOMISH COUNTY PUBLIC UTILITY                      COMPLAINT
14    DISTRICT NO. 1, a local government entity,
      ROBERT BOONE MILL, individually and in
15    his official capacity, JULIA ANDERSON,
      individually and in her official capacity,
16
                          Defendants.
17

18
                                                STIPULATION
19
            1.       On June 10, 2021, the parties filed their Stipulation and [Proposed] Order
20
     Regarding Defendants’ Deadline to Respond to the Complaint [Dkt.10] (the “Stipulation”), which
21
     the Court entered on June 11, 2021 [Dkt.#11].
22
            2.       Pursuant to the Stipulation, the current deadline for all Defendants to respond to
23
     Plaintiff’s complaint was July 23, 2021.
24
            3.       Subsequently, on June 18, 2021, Plaintiff filed her First Amended Complaint for
25
     Damages [Dkt.#14].
26
            4.       Defendants intend to file a motion to dismiss the FAC and, in support of their
27

     STIPULATION AND ORDER REGARDING                                          GOLDFARB & HUCK
     DEADLINE TO RESPOND TO COMPLAINT - 1                                     ROTH RIOJAS, PLLC
                                                                           925 Fourth Avenue, Suite 3950
     CASE NO. 2:21-cv-00277-RSL                                              Seattle, Washington 98104
                                                                                   (206) 452-0260
                 Case 2:21-cv-00277-RSL Document 18 Filed 07/23/21 Page 2 of 3



 1   motion to dismiss, Defendants intend to file certain documents from Plaintiff’s employment file
 2   with defendant Public Utility District No. 1 of Snohomish County. Those documents may be
 3   considered confidential in their entirety and/or contain confidential information to be redacted, and
 4   which would need to be filed under seal and/or redacted.
 5          5.       The parties have met and conferred regarding whether such documents need to be
 6   filed under seal and/or redacted, but require additional time to facilitate their discussions. In order
 7   to complete the process of working cooperatively to identify which documents may need to be
 8   filed under seal and/or redacted, the parties have agreed to a very brief (one-week) extension of
 9   the deadline for Defendants to respond to Plaintiff’s operative complaint (i.e., the FAC).
10          6.       The District’s counsel and Plaintiff’s counsel have met and conferred in good faith
11   regarding the requested extension, and have agreed to extend the deadline to July 30, 2021 for
12   Defendants to respond to Plaintiff’s operative complaint.
13          7.       Accordingly, pursuant to the parties’ stipulation, the parties specifically agree as
14   follows: the deadline for all Defendants to respond to Plaintiff’s operative complaint shall be July
15   30, 2021.
16

17          SO STIPULATED this July 22, 2021.
18

19 By: /s/ Christopher M. Huck                                      By: /s/ P. Jason Skuda
      Christopher M. Huck                                               P. Jason Skuda
20    (WSBA No. 34104)                                                  (WSBA No. 36358)
   Goldfarb & Huck Roth Riojas, PLLC                                Skuda Law Firm PLLC
21 925 Fourth Avenue, Suite 3950                                    110 Prefontaine Place S., Suite 304
   Seattle, WA 98104                                                Seattle, WA 98104
22 Phone: 206-452-0260                                              Phone: 206-860-6995
   Email: huck@goldfarb-huck.com                                    Email: jason@skudalaw.com
23
   Attorneys for Defendants                                         Attorneys for Plaintiff
24

25

26

27

     STIPULATION AND ORDER REGARDING                                             GOLDFARB & HUCK
     DEADLINE TO RESPOND TO COMPLAINT - 2                                        ROTH RIOJAS, PLLC
                                                                              925 Fourth Avenue, Suite 3950
     CASE NO. 2:21-cv-00277-RSL                                                 Seattle, Washington 98104
                                                                                      (206) 452-0260
              Case 2:21-cv-00277-RSL Document 18 Filed 07/23/21 Page 3 of 3



 1

 2                                           ORDER
 3          Pursuant to the above Stipulation, IT IS SO ORDERED.
 4

 5
            DATED this July 23nd , 2021.
 6

 7

 8

 9
                                             A
                                             Robert S. Lasnik
10                                           United States District Judge
11

12
     Presented by:
13
     /s/ Christopher M. Huck
14       Christopher M. Huck
         (WSBA No. 34104)
15   Goldfarb & Huck Roth Riojas, PLLC
     925 Fourth Avenue, Suite 3950
16   Seattle, WA 98104
     Phone: 206-452-0260
17   Email: huck@goldfarb-huck.com
18   Attorneys for Defendants
19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER REGARDING                                  GOLDFARB & HUCK
     DEADLINE TO RESPOND TO COMPLAINT - 3                             ROTH RIOJAS, PLLC
                                                                   925 Fourth Avenue, Suite 3950
     CASE NO. 2:21-cv-00277-RSL                                      Seattle, Washington 98104
                                                                           (206) 452-0260
